Citation Nr: 0835372	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  06-15 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service.

2.  Entitlement to service connection for a bilateral wrist 
condition, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service.

3.  Entitlement to service connection for a bilateral knee 
condition, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to September 
1995.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The RO, in pertinent part, 
denied the benefits sought on appeal.

Service connection has been established for sleep apnea and 
chronic solar dermatitis with actinic keratoses.  See Rating 
Decisions dated in June 2006 and August 2006.   The veteran 
withdrew his claims of entitlement to service connection for 
concentration problems and fatigue.  See Board Decision dated 
in July 2007.  As such, these matters are no longer in 
appellate status.

In November 2005, the veteran requested a local hearing to be 
held at his RO.  He subsequently withdrew his request in 
February 2006.  Therefore, there are no outstanding hearing 
requests of record.

The veteran presented testimony before the Board in December 
2006.  The transcript has been associated with the claims 
folder.  

The matters were previously before the Board in July 2007 and 
remanded for further development and adjudication.  The 
claims have been returned to the Board and are ready for 
appellate disposition.


FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran had active military service in the Southwest 
Asia Theater of operations during the Persian Gulf War.

3.  Mild chondromalacia of the right knee, bilateral 
DeQuervain tenosynovitis, and bilateral calcaneal spurring 
are known clinical diagnoses and thus, not due to any 
undiagnosed systemic illness.  Further, they were not 
incurred during the veteran's active military service.

4.  Bilateral patellofemoral pain syndrome and ankle 
tenderness are unrelated to the veteran's active military 
service and not due to any undiagnosed systemic illness.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
bilateral ankle condition, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness as a result of Persian Gulf War service, 
have not been met. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).

2.  The criteria for entitlement to service connection for a 
bilateral wrist condition, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness as a result of Persian Gulf War service, 
have not been met. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).

3.  The criteria for entitlement to service connection for a 
bilateral knee condition, to include as due to an undiagnosed 
illness or a medically unexplained chronic multisymptom 
illness as a result of Persian Gulf War service, have not 
been met. 
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

A VCAA letter was issued in March 2005, prior to the decision 
on appeal.  The veteran was notified of: the information or 
evidence necessary to substantiate the claim; the necessary 
information or evidence, if any, the claimant was to provide; 
and the necessary information or evidence, if any, the VA 
will attempt to obtain.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  An additional VCAA letter was issued in 
October 2007, after the claims were remanded by the Board

The veteran was also notified of the evidence necessary to 
establish a disability rating and effective date in March 
2006 and October 2007.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The claims were last readjudicated in the 
March 2008 supplemental statement of the case (SSOC).

VA has made reasonable efforts to obtain relevant records 
adequately identified by the veteran.  The claims file 
includes the veteran's service medical and personnel records, 
post-service VA and private treatment records, lay 
statements, VA examination reports, and the transcript from 
the December 2006 Board hearing.

The Board notes that attempts were made to obtain medical 
records of the veteran from Lexington Family Medical Center.  
The Release of Information, Health Information Management 
Department, indicated in March 2005 that the veteran had not 
been treated at their facility.  Any further efforts to 
obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(1).

Additional records, to include service personnel records and 
lay statements, were submitted to the Board after the March 
2008 SSOC was issued.  The veteran waived initial RO 
consideration of the newly submitted evidence.  As such, 
Remand for preparation of an SSOC is not warranted.  
38 C.F.R. § 20.1304(c). 

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate these claims.  There is no indication that there 
is additional evidence to obtain or additional notice that 
should be provided.  There is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Any error in the sequence of events or content of the notice 
is not shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of at least 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran essentially contends that he is entitled to 
service connection for bilateral ankle, wrist, and knee 
conditions.  Specifically, he asserts that the claimed 
disabilities were the result of his Persian Gulf War service.  
Alternatively, he has contended that they are the direct 
result of time spent in service performing duties as Damage 
Control/Firefighter, to include stress placed on the joints 
by heavy lifting.

Having carefully considered the veteran's claims in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claims and 
the appeal as to these issues will be denied.

In this regard, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead results from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011. 38 C.F.R. § 3.317(a)(1).  A 
"Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War. See 
38 C.F.R. § 3.317.  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A disability referred to 
in this section shall be considered service connected for the 
purposes of all laws in the United States. 
38 C.F.R. § 3.317(a)(2)-(5).

Effective March 1, 2002, the law affecting compensation for 
disabilities occurring in Persian Gulf War veterans was 
amended. 38 U.S.C.A. §§ 1117, 1118.  These changes revised 
the term "chronic disability" to "qualifying chronic 
disability," and involved an expanded definition of 
"qualifying chronic disability" to include: (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection. 38 U.S.C.A. § 
1117(a)(2)(B); 38 C.F.R. § 3.317.

The term "medically unexplained chronic multisymptom illness" 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. 
§ 3.317(a)(2)(ii).

Signs or symptoms that may be a manifestation of an 
undiagnosed illness or a chronic multi- symptom illness 
include: fatigue, unexplained rashes or other dermatological 
signs or symptoms, headache, muscle pain, joint pain, 
neurological signs and symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the upper or lower 
respiratory system, sleep disturbances, gastrointestinal 
signs or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders. 38 U.S.C.A. § 1117(g); 
38 C.F.R. § 3.317(b).

Section 1117(a) of Title 38 of the United States Code 
authorizes service connection on a presumptive basis only for 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Compensation may be paid under 38 C.F.R. § 3.317 for 
disability which cannot, based on the facts of the particular 
veteran's case, be attributed to any known clinical 
diagnosis.  The fact that the signs or symptoms exhibited by 
the veteran could conceivably be attributed to a known 
clinical diagnosis under other circumstances not presented in 
the particular veteran's case does not preclude compensation 
under § 3.317.  VAOPGCPREC 8-98 (Aug. 3, 1998).

Inasmuch as the record indicates that the veteran served in 
Southwest Asia from September 1990 to March 1991 on board the 
USS Saginaw during the required time periods, he is a Persian 
Gulf War veteran within the meaning of the applicable statute 
and regulation.

The question remains, however, as to whether the record 
presents a sound medical basis for concluding that his 
claimed symptoms are manifestations of undiagnosed illness or 
qualifying chronic disability associated with his Persian 
Gulf War service.

In order for a disability to be awarded service connection 
under the provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a), the disorders may not be attributable to a known 
diagnosis.  Here, the Board notes the veteran has been 
diagnosed with mild chondromalacia of the right knee, 
bilateral DeQuervain tenosynovitis, and bilateral calcaneal 
spurring.   All of these are clinical diagnoses in connection 
with the veteran's claimed disorders.  Consequently, service 
connection for mild chondromalacia of the right knee, 
bilateral DE Quervain tenosynovitis, and bilateral calcaneal 
spurring based on undiagnosed illnesses, is not warranted.

While the record shows the veteran has been diagnosed with 
arthralgias of the ankle and bilateral patellofemoral pain 
syndrome, there is no competent medical evidence of record 
which attributes the veteran's subjective complaints of pain 
to either an undiagnosed illness or to the veteran's active 
duty service period.  Additionally, mild chondromalacia of 
the right knee, bilateral DeQuervain tenosynovitis, and 
bilateral calcaneal spurring have not been attributed to the 
veteran's active duty service. 

The veteran's service medical records were devoid of any 
complaints, treatment, or diagnoses referable to the 
bilateral knees, wrists, or ankles.  The July 1995 separation 
examination and Report of Medical History were similarly 
negative.

In short, complaints of pain in the bilateral ankles, wrists, 
and knees were not shown during service nor were such 
complaints shown for years thereafter.  Indeed, the veteran 
maintains that he did not seek out treatment until 
approximately 2001, some six years after his discharge.  The 
Board notes that VA outpatient treatment records dated in 
2004 and 2005 were negative for complaints or treatment of 
the knees, wrists, or ankles.  It wasn't until June 2006, 
that the veteran complained of arthritis pain in the knees 
and ankles.  Subsequently, there were no further complaints.  

Upon VA examination in August 2005, the veteran complained of 
non migratory pain of the ankles, knees, and wrists.  The 
veteran was diagnosed with arthralgias.  They examiner 
indicated that they should not be considered undiagnosed 
illnesses. 

The July 2006 VA feet examiner opined that bilateral 
calcaneal spurring was less likely than not related to the 
veteran's military service.  The examiner reasoned there was 
no evidence of treatment or injuries to the veteran's ankles 
either during service or within a year of separation.  

The July 2006 VA joints examiner found no objective evidence 
of disorders of the wrists, ankles, or left knee.  The 
veteran did have mild chondromalacia of the right knee.  The 
x-rays for the ankles, knees, and wrists were negative.  The 
examiner opined that right knee chondromalacia was less 
likely than not related to military service.  He reasoned 
that the service medical records were negative for injuries 
to the knee or complaints thereof.  The examiner further 
stated that there was no evidence of private medical care 
upon discharge from service showing chronicity of complaint.  
The examiner concluded that chondromalacia was consistent 
with the normal aging of a person of the veteran's 41 years, 
at the time, who had been active.

Upon VA examination in February 2008, the examiner opined 
that bilateral patellofemoral pain syndrome, bilateral 
DeQuervain tenosynovitis, and bilateral calcaneal spurring 
were less likely than not related to the veteran's service as 
the veteran did not have any focal injuries that would 
predispose him to any joint abnormalities.  The examiner 
further reasoned that the veteran never saw a physician in 
the service and that the veteran had been discharged for over 
six years before he was even treated by any doctor.  The 
examiner also stated that there was no significant clinical 
evidence to suggest that the veteran's arthralgias had 
anything to do with the veteran being in the service. 

The February 2008 examiner also opined that bilateral 
patellofemoral pain syndrome, bilateral DeQuervain 
tenosynovitis, and bilateral calcaneal spurring were not due 
to any undiagnosed illness.  Ankle tenderness was attributed 
to peripheral edema.  The examiner noted the veteran didn't 
seek treatment for any of the claimed disorders in service.  
Moreover, the examiner stated that the veteran's arthralgias 
were not secondary to any underlying systemic process, but 
rather, were due to isolated soft tissue and mild 
degenerative changes, which were unrelated and not due to any 
undiagnosed systemic illness.  

In support of his claim, the veteran has submitted a February 
2006 statement from West Columbia Family Medicine, which 
indicated that arthralgias were related to the veteran's 
"symptoms and duties while on active duty as a fireman and 
damage control/rescue serviceman."  

The Board finds that this opinion is not probative of the 
matters on appeal.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches, as is true of 
any evidence, the credibility and weight to the attached 
medical opinions are within the province of the Board).  

First, the Board finds that the specific joints involved in 
this appeal were not mentioned in the opinion, i.e. the 
knees, wrists, or ankles.  Second, no treatment notes were 
attached and no rationale for the opinion expressed was 
provided.  Third, no reference was made to the veteran's 
service medical records, which were negative for any 
complaints or treatment referable to the knees, ankles, or 
wrists.  Finally, no mention was made as to the gap in 
treatment between the veteran's discharge from service and 
when he claims he first began treating some six years later 
in 2001.  See Miller v. West, 11 Vet. App. 345, 348 (1998) 
(medical opinions must be supported by clinical findings in 
the record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).  

To the extent that the veteran contends that he has bilateral 
knee, wrist, and ankle conditions that are related to his 
military service, to include service in the Persian Gulf, it 
is now well settled that lay persons without medical 
training, such as the veteran, are not qualified to render 
medical opinions regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also 38 C.F.R. § 3.159 (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  The opinion of the 
veteran on medical matters such as nexus is accordingly 
lacking in probative value.

In conclusion, entitlement to service connection is not 
warranted under the presumptive provisions relating to 
veterans who had active service in the Southwest Asia Theater 
of operations during the Persian Gulf War.  See Generally 38 
U.S.C.A. §1117; 38 C.F.R. §3.317(a)(l).  Service connection 
is also not warranted on a direct causation basis.  38 C.F.R. 
§ 3.303.

In making these determinations, the Board has considered the 
provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1990).   



ORDER

Entitlement to service connection for a bilateral ankle 
condition, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service, is denied.

Entitlement to service connection for a bilateral wrist 
condition, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service, is denied.

Entitlement to service connection for a bilateral knee 
condition, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness as a 
result of Persian Gulf War service, is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


